[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1448

                        LUZ M. DELGADO,

                     Plaintiff, Appellant,

                               v.

               COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

     [Hon. Aida M. Delgado-Colón, U. S. Magistrate Judge]


                             Before

                     Torruella, Chief Judge,
               Boudin and Lipez, Circuit Judges.




     Nestor Juan Rodriguez on brief for appellant.
     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant United States Attorney, and Robert M. Peckrill,
Assistant Regional Counsel, Social Security Administration, on
brief for appellee.




                       December 27, 2000
                Per Curiam. Claimant-appellant Luz M. Delgado Lopez

 appeals from a judgment of the district court upholding a

 decision of the Commissioner denying her social security

 disability          benefits.             Claimant      argues          that      the

 Administrative        Law   Judge     ("ALJ")       failed    to    give       proper

 weight to the opinions of treating and examining sources,

 failed to consider the record as a whole, and failed to

 apply the correct Medical Vocational Guideline (or "Grid"

 rule).         Based on these arguments, claimant urges us to

 reverse       the   judgment    of    the        district    court.        In     the

 alternative, claimant requests that we vacate and remand for

 a   new       determination     by    the       Commissioner       in    light     of

 additional evidence.

                Upon careful review of the briefs and record, we

 reject the claimed errors in the ALJ's decision essentially

 for     the    reasons   stated      by    the    magistrate       judge. 1       The

 magistrate judge adequately addresses claimant's challenge

 to the weighting of the evidence.                     Claimant's suggestion

 that the ALJ failed to consider the evidence as a whole is


     1
     We note one correction.     The ALJ found that claimant's
birth date is August 29, 1946, and claimant has not challenged
this finding on judicial review.

                                           -2-
meritless.     Claimant's contention that the ALJ failed to

apply the correct Grid rule is predicated on her argument

that the ALJ should have accepted the functional limitations

found by Dr. Marin.      However, given that the ALJ was not

bound by Dr. Marin's findings, the argument fails.

            We also reject claimant's request for a remand for

the taking of additional evidence.          The controlling statute

provides in pertinent part that the court "may at any time

order     additional   evidence        to   be     taken     before   the

Commissioner      of Social Security, but only upon a showing

that there is new evidence which is material and that there

is good cause for the failure to incorporate such evidence

into the record in a prior proceedings."                   42 U.S.C. §

405(g).    As explained below, we conclude that the proffered

evidence--a Certificate from the Puerto Rico Department of

Education and a Resolution from the Puerto Rico Industrial

Commission--fails to meet this standard.

            The Certificate indicates that claimant did not

complete    the   requirements    of    a   high    school    education,

contrary to the finding of the ALJ.                However, given the

ALJ's finding that claimant is capable of light work and was

a younger individual at the relevant time, the Grid rules

direct a finding of not disabled regardless of claimant's


                                 -3-
educational level.         Under the circumstances, the Certificate

is not material.          See Evangelista v. Secretary of Health &

Human Servs., 703 F.2d 24, 27 (1 st Cir. 1987) (explaining

that evidence is material only if, were the proposed new

evidence to be considered, the Secretary's decision might

reasonably have been different).

           Claimant makes no effort to spell out, in any

detail, the significance of the Resolution.                   The Resolution

contains      no   first    hand     medical       evidence,    but    rather

references a magnetic resonance scan ("MRI") apparently

administered to claimant at her personal physician's request

in 1996 (while the case was pending before the agency).

Claimant   does     not    proffer    a    copy    of   the   MRI,    and   its

significance is not entirely clear.                 Assuming for the sake

of argument that the MRI is favorable to claimant, she has

failed   to    demonstrate      good       cause    for   the   failure      to

incorporate it into prior proceedings.

           Affirmed.




                                     -4-